J-S64023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID PATERSON                             :
                                               :
                       Appellant               :   No. 540 WDA 2019

              Appeal from the PCRA Order Entered March 27, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0014198-2015


BEFORE:      BOWES, J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY LAZARUS, J.:                           FILED DECEMBER 3, 2019

        David Paterson appeals, pro se, from the order, entered in the Court of

Common Pleas of Allegheny County, denying as untimely his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. We quash.

        The bulk of the procedural history of this matter is irrelevant to our

disposition of this appeal. On March 21, 2016, Paterson entered a negotiated

guilty plea to multiple counts of rape and incest of a minor at two different

docket numbers. On August 29, 2016, the trial court sentenced Paterson to

an aggregate term of 10 to 20 years’ incarceration, followed by 10 years of

probation. Post-sentence motions were denied and Paterson timely appealed.

He withdrew his appeal on January 12, 2017.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S64023-19



      Paterson filed the instant PCRA petition, his second, on February 4,

2019. The court dismissed the petition as untimely by order dated March 27,

2019. Paterson filed a single notice of appeal, listing both docket numbers,

on April 9, 2019.   On April 10, 2019, the court ordered Paterson to file a

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). Paterson did not file a Rule 1925(b) statement.

      Paterson raises the following question for our review:      “Whether the

PCRA court erred in denying [Paterson] relief?” Brief of Appellant, at 4.

      Prior to addressing the merits of Paterson’s claim, we must address the

fact that he filed a single notice of appeal from an order that resolved issues

relating to two different docket numbers. Pennsylvania Rule of Appellate

Procedure 341(a) directs that “an appeal may be taken as of right from any

final order of a government unit or trial court.” Pa.R.A.P. 341(a). “The Official

Note to Rule 341 was amended in 2013 to provide clarification regarding

proper compliance with Rule 341(a)[.]”      Commonwealth v. Walker, 185

A.3d 969, 976 (Pa. 2018). The Official Note now reads:

      Where . . . one or more orders resolves issues arising on more
      than one docket or relating to more than one judgment, separate
      notices of appeals must be filed. Commonwealth v. C.M.K., 932
      A.2d 111, 113 & n.3 (Pa. Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

      In Walker, our Supreme Court construed the above-language as

constituting “a bright-line mandatory instruction to practitioners to file


                                      -2-
J-S64023-19



separate notices of appeal.” Walker, 185 A.3d at 976-77. Therefore, “the

proper practice under Rule 341(a) is to file separate appeals from an order

that resolves issues arising on more than one docket. The failure to do so

requires the appellate court to quash the appeal.” Id. at 977. However, the

Court tempered its holding by making it prospective only, recognizing that

“[t]he amendment to the Official Note to Rule 341 was contrary to decades of

case law from this Court and the intermediate appellate courts that, while

disapproving of the practice of failing to file multiple appeals, seldom quashed

appeals as a result.” Id. Accordingly, the Walker Court directed that “in

future cases Rule 341 will, in accordance with its Official Note, require that

when a single order resolves issues arising on more than one lower court

docket, separate notices of appeal must be filed. The failure to do so will

result in quashal of the appeal.” Id. (emphasis added).

       The Walker opinion was filed on June 1, 2018. Paterson’s pro se notice

of appeal containing two docket numbers was filed on April 9, 2019.

Accordingly, we are required to quash this appeal in accordance with Rule 341

and Walker.1

       Appeal quashed.


____________________________________________


1 Even if we did not quash Paterson’s appeal pursuant to Walker, we would
find his appellate claim waived for failure to comply with the PCRA court’s
order directing him to file a Rule 1925(b) statement. See Commonwealth
v. Lord, 719 A.2d 306 (Pa. 1998) (to preserve claim for appellate review,
defendant must comply whenever trial court orders filing of statement of
errors complained of on appeal).

                                           -3-
J-S64023-19



     Judge Bowes joins this Memorandum.

     Judge Pellegrini concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/2019




                                    -4-